Exhibit 10.1 Agreement This Agreement, dated as of August 16, 2010 (this “Argeement”), is by and among Coliseum Capital Partners, L.P., a Delaware limited partnership, Coliseum Capital Management, LLC, a Delaware limited liability company, Coliseum Capital, LLC, a Delaware limited liability company, Blackwell Partners, LLC, a Georgia limited liability company, Adam Gray and Christopher Shackelton (collectively, the “Coliseum Capital Group”, and each, individually, a “member” of the Coliseum Capital Group) and Benihana Inc. (the “Company”). RECITALS WHEREAS, the Coliseum Capital Group beneficially owns (as defined below) shares of the Company’s Class A Common Stock, par value, $0.10 par value per share (the “Class A Common Stock”) and the Company’s Common Stock, par value $0.10 per share (the “Common Stock”) as specified in Amendment No. 8 to the Schedule 13D filed by the Coliseum Capital Group with the Securities and Exchange Commission (the “SEC”) on August 6, 2010; WHEREAS, Coliseum Capital Partners, L.P. delivered (i) a letter to the
